NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          FEB 7 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-30125

                Plaintiff-Appellee,              D.C. No. 2:18-cr-00261-JCC-1

 v.
                                                 MEMORANDUM*
LORENZO BELL,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                            Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Lorenzo Bell appeals from the district court’s judgment and challenges his

guilty-plea conviction and 36-month sentence for possession of cocaine base with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Bell’s counsel has filed a brief stating



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. Bell has filed a pro se supplemental brief. No answering brief has been

filed.

         Bell waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED. Bell’s pro se motion to

appoint counsel is DENIED.

         DISMISSED.




                                           2                                 19-30125